Appeal from the District Court of the United States for the District of Massachusetts. This was a libel to recover damages, to the schooner Robert P. King, caused by a collision between the said schooner and the schooner Mary Lymbnrner on the Nantucket Shoals, December 12, 1891. There was a decree dismissing the libel, and the libelant appeals. Thos. J. Morrison, for appellant. Frederic Dodge, for appellee. Before COLT a.nd PUTNAM, Circuit Judges, and WEBB, District Judge. No opinion. Dismissed pursuant to the twentieth rule.